IN THE SUPREME COURT OF THE STATE OF DELAWARE


IN RE KRAFT HEINZ COMPANY                §         No. 16, 2022
DERIVATIVE LITIGATION                    §
                                         §         Court Below – Court of Chancery
                                         §         of the State of Delaware
                                         §
                                         §         C.A. No. 2019-0587


                            Submitted: June 22, 2022
                             Decided: August 1, 2022

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR,                         and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.

                                     ORDER

      On this 1st day of August, 2022, after careful consideration of all briefs and

the record on appeal, and after oral argument, we find it evident that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in the December 15, 2021 opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of Chancery

is AFFIRMED.

                                      BY THE COURT:

                                      /s/ Tamika R. Montgomery-Reeves
                                                    Justice